Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 us rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The limitation “thickness of the marking plate is equal to or larger than 30 um and less than 150 um” is not found in the original filing. In [0029], the specification states that the thickness of the plastic above the die may be 150 um, not that the marking plate may be 150 um. There may be embodiments where the marking plate is 30 um, in a 120um recess below the top surface of the plastic structure that were not contemplated by the inventors.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7, 10 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20160005696 to Tomohiro.
Regarding Claim 1, Tomohiro teaches an integrated circuit (IC) package, comprising: 
a package substrate 3; 
one or more IC chips 4 that are interconnected with the package substrate, each of the one or more IC chips including a bottom surface facing the package substrate and an opposing top surface on which I/O pads are formed; 
a marking plate 11 having a first major surface and a second major surface, the marking plate being stacked on the one or more IC chips with the first major surface facing the one or more IC chips; 
intermediate layers 8/10 on the bottom surface and the opposing top surface of each of the one or more IC chips; and 
2 configured to encapsulate the one or more IC chips and the marking plate with the second major surface of the marking plate being a portion of an outer surface of the IC package, wherein 
the plastic structure, the marking plate, and the package substrate form the outer surface of the IC package (see Fig. 6), 
a rigidity of the marking plate is higher than a rigidity of the plastic structure (marking plate 11 is silicon, plastic structure is resin), 
a coefficient thermal expansion (CTE) of the marking plate is based on the CTE of the one or more IC chips (both are silicon and identical), 
a laser penetration depth of the marking plate is less than a laser penetration depth of the plastic structure (silicon and resin are identical to the materials contemplated by the applicants and therefore will have identical laser penetration depths), 
a thermal conductivity of the marking plate is greater than a thermal conductivity of the plastic structure (silicon vs. resin), but does not explicitly teach that 
a thickness of the marking plate is equal to or larger than 30 um and less than 150 um.
However, Chuang teaches that the marking plate 11 is marked by laser [0006] and therefore the thickness of the marking plate and the thickness of the encapsulation above the IC (which are the prime concern of the applicants in [0029]) are operable to prevent damage to any of the underlying structures. It has long been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04(IV)(A)). In this case, the devices would operate identically.

Regarding Claim 2, Tomohiro teaches the IC package of claim 1, wherein the marking plate is formed of at least one of a semiconductor material (silicon), a ceramic material, a metal material, and a metal alloy material.

Regarding Claim 4, Tomohiro teaches the IC package of claim 1, wherein a plurality of bond wires 9 are configured to interconnect the one or more IC chips to the package substrate; and 
the plastic structure is configured to encapsulate the plurality of bond wires (see Fig. 6).

Regarding Claim 5, Tomohiro teaches the IC package of claim 1, wherein the IC package is one of a ball grid array (BGA) package [0039], a quad-flat package (QFP), a quad flat non-lead (QFN) package, a land grid array (LGA) package, and a pin grid array (PGA).

Regarding Claim 7, Tomohiro teaches the IC package of claim 1, wherein the marking plate is configured to have a rectangular cuboid shape such that the first major surface and the second major surface have a substantially same surface area (see Fig. 6).

Regarding Claim 10, Tomohiro teaches the IC package of claim 1, wherein the marking plate has a substantially equal coefficient thermal expansion (CTE) CTE as the one or more IC chips (both are silicon).

Regarding Claim 22, Tomohiro teaches the IC package of claim 1, wherein the thickness of the marking plate is less than a minimum protection thickness of the plastic structure, the minimum protection thickness being a thickness of a portion of the plastic structure required above the one or more IC chips to prevent laser damage to the one or more IC chips when laser marking is performed on (the materials are identical and therefore will have identical characteristics, see MPEP 2112.01).

Regarding Claim 23, Tomohiro teaches the IC package of claim 22, wherein minimum protection thickness is equal to or larger than 150 um (Tomohiro teaches the use of laser to mark the plate, and therefore the minimum protection thickness must be larger than 150 um, or the device of Tomohiro would be inoperable, since the material set is identical to the instant specification, see again 2112.01).

Regarding Claim 24, Tomohiro teaches the IC package of claim 1, wherein each of the intermediate layers on the bottom surface and the opposing top surface of the one or more IC chips is made of an adhesive film (6 and 10 are adhesives).

Regarding Claim 25, Tomohiro teaches the IC package of claim 1, wherein each of the intermediate layers on the bottom surface and the opposing top surface of the one or more IC chips is made of a polymer film (adhesives are polymers).

Regarding Claim 26, Tomohiro teaches the IC package of claim 1, wherein each of the intermediate layers on the bottom surface and the opposing top surface of the one or more IC chips is made of a spacer film (the films 6 and 10 operate as spacers).

Regarding Claim 27, Tomohiro teaches the IC package of claim 1, wherein each of the intermediate layers on the bottom surface and the opposing top surface of the one or more IC chips is made of a same material (both are described as adhesives).

Regarding Claim 28, Tomohiro teaches the IC package of claim 1, wherein the entire first major surface of the marking plate, and the entire corresponding bottom surface of each of the one or more IC chips are covered by a respective intermediate layer of the plurality of intermediate layers (the layer 10 covers both surfaces).

Regarding Claim 29, Tomohiro teaches the IC package of claim 1, wherein the thickness of the marking plate is equal to 30 um (see above regarding changes in size being similarly operable).

Regarding Claim 30, Tomohiro teaches the IC package of claim 1, wherein the thickness of the marking plate is equal to a minimum protection thickness of the marking plate required to prevent laser damage to the one or more IC chips during laser marking of the marking plate (see above; Tomohiro uses a laser and therefore the marking plate must be thick enough to prevent damage to the ICs below).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomohiro as applied to claim 1 above, and further in view of U.S. Pat. No. 9716080 to Chuang et al. (Chuang).
Regarding Claim 6, Tomohiro teaches the IC package of claim 1, but does not explicitly teach that neighboring IC chips in the one or more IC chips are staggered to provide space for bond wires.
However, in analogous art, Chuang teaches stacked staggered ICs 111. It would have been obvious to the person of ordinary skill at the time of filing to modify Tomohiro with the stacked staggered arrangement of Chuang in order to increase density while minimizing overall surface area, as taught by Chuang throughout.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812